Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 10, 2021 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Michael Brandt during a telephone interview on August 4, 2021.
The application has been amended as follows:
      	In the specification:
[0052] Analytic services 130 include a set of analytics that may be invoked to process time-series data. Analytic services 130 may be executed by one or more of hosts 110a-n or by one or more separate hosts, such as a server appliance that is operated independently from the managed hosts. One or more of analytic services 130 may be integrated into a network service, such as a software-as-a-service (SaaS), web service, or other cloud service. Analytic services 130 comprises seasonality analytic 132, forecasting analytic 134, management analytic 136, and frontend interface 138. Each now US Patent 10,970,891, entitled “SYSTEMS AND METHODS FOR DETECTING AND ACCOMMODATING STATE CHANGES IN MODEELING”, previously incorporated by reference.

[0053] Seasonality analytic 132 includes logic for detecting and classifying seasonal behaviors within an input time-series signal. In some embodiments, seasonality analytic 131 may generate seasonal patterns that approximate detected seasonal behavior within a time-series and/or classify seasonal patterns/behaviors according to techniques described in U.S. Appln. No. 15/140,358, now US Patent 10,073,906, entitled “SCALABLE TRI-POINT ARBITRATION AND CLUSTERING”; U.S. Appln. No. 15/057,065, now US Patent 10,331,802, entitled “SYSTEM FOR DETECTING AND CHARACTERIZING SEASONS”; U.S. Appln. No. 15/057,060, now US Patent 10,699,211, entitled “SUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”; and/or U.S. Appln. No. 15/057,062, now US Patent 10,885,461, entitled “UNSUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”, the entire contents for each of which were previously incorporated by reference herein as if set forth in their entirety. For instance, seasonality analytic 131 may identify and classify 

[0054] Forecasting analytic 134 includes logic for training forecasting models and generating forecasts based on the trained forecasting models. In some embodiments, the forecasts that are generated account for seasonal patterns, if any, that are detected by seasonality analytic 132 and state changes that are detected, if any. The forecasting model that is implemented by forecasting analytic 134 may vary depending on the particular implementation. In one or more embodiments, forecasting analytic 134 may implement a forecasting model such as described in U.S. Appl. No. 15/266,971, now US Patent 10,867,421,  entitled “SEASONAL AWARE METHOD FOR FORECASTING AND CAPACITY PLANNING”; and/or U.S. Appln. No. 15/266,987, entitled “SYSTEMS AND METHODS FOR TRENDING PATTERNS WITHIN TIME-SERIES DATA”, the entire contents for each of which were previously incorporated by reference herein as if set forth in their entirety. The forecasting models are trained based on the detected seasonal patterns in an input time-series signal and used to project future values for the time-series signal. In other embodiments, the techniques described herein may be applied to generate forecasts.

[0068] In some embodiments, seasonality analytic 132 includes short-term season detection block 240, which receive time-series dataset D and outputs a set of short-term now US Patent 10,331,802, entitled “SYSTEM FOR DETECTING AND CHARACTERIZING SEASONS”; U.S. Appln. No. 15/057,060, now US Patent 10,699,211, entitled “SUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”; and/or U.S. Appln. No. 15/057,062, now US Patent 10,885,461, entitled “UNSUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”, the entire contents for each of which were previously incorporated by reference herein as if set forth in their entirety, to detect and characterize short-term seasons. However, other techniques, such as Holt-Winters and other seasonal models may also be used, or short-term season detection may be omitted, depending on the particular implementation.

[0080] If a short-term seasonal pattern is detected, then seasonality analytic 132 trains a model representing the pattern (operation 404). Techniques for automatically training and modelling short-term seasons are described in U.S. Appln. No. 15/057,065, now US Patent 10,331,802, entitled “SYSTEM FOR DETECTING AND CHARACTERIZING SEASONS”; U.S. Appln. No. 15/057,060, now US Patent 10,699,211, entitled “SUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”; and/or U.S. Appln. No. 15/057,062, now US Patent 10,885,461, entitled “UNSUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”, the entire contents for each of which were previously incorporated by reference herein as if set forth in their entirety.

now US Patent 10,331,802, entitled “SYSTEM FOR DETECTING AND CHARACTERIZING SEASONS”; U.S. Appln. No. 15/057,060, now US Patent 10,699,211, entitled “SUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”; and/or U.S. Appln. No. 15/057,062, now US Patent 10,885,461,  entitled “UNSUPERVISED METHOD FOR CLASSIFYING SEASONAL PATTERNS”, the entire contents for each of which were previously incorporated by reference herein as if set forth in their entirety.

[0139]    If the season instance is in the observed space, then forecasting analytic 134 clusters observed samples for the season instance beginning after the most recent state change if detected, or with the first observed sample (operation 1106). Forecasting analytic 134 may determine whether there are any state changes based on the output of a state change analytic, such as described in U.S. Appln. No. 15/266,979, now US Patent 10,970,891, entitled “SYSTEMS AND METHODS FOR DETECTING AND ACCOMODATING STATE CHANGES IN MODELLING”, which was previously incorporate by reference. The output may include a timestamp identifying the most 

In the claims:
1.    (Currently Amended) A method comprising:
generating, within volatile or non-volatile memory, a set of data structures that separate sample values by season type and season space, wherein the sample values track a metric of at least one computing resource over time, wherein the set of data structures include a first set of clusters of sample values corresponding to different season types in a first season space and a second set of clusters of sample values corresponding to one or more season types in a second season space, wherein the first season space represents long-term season types and the second season space represents short-term season types, wherein the different season types in the first season space represent long-term seasonal patterns that [[did]] do not fit the one or more season types in the second season space;

determining a trend pattern for the at least one merged cluster;
generating a forecast for the metric of the at least one computing resource based, at least in part, on the trend pattern for the at least one merged cluster; and
performing one or more seasonal-aware management operations based on the forecast.

10.    (Currently Amended) One or more non-transitory machine-readable media storing instruction which, when executed by one or more processors, cause:
generating, within volatile or non-volatile memory, a set of data structures that separate sample values by season type and season space, wherein the sample values track a metric of at least one computing resource over time, wherein the set of data structures include a first set of clusters of sample values corresponding to different season types in a first season space and a second set of clusters of sample values corresponding to one or more season types in a second season space, wherein the first season space represents long-term season types and the second season space represents short-term season types, wherein the different season types in the first long-term seasonal patterns that [[did]] do not fit the one or more season types in the second season space;
within the first set of clusters, generating at least one merged cluster by merging, within volatile or non-volatile memory, at least a first cluster with at least a second cluster, wherein the first cluster is most similar, relatively within the first set of clusters, to the second cluster in terms of a seasonal pattern, wherein the first cluster and the second cluster are not merged with clusters in the second set of clusters in the second season space;
determining a trend pattern for the at least one merged cluster;
generating a forecast for the metric of the at least one computing resource based, at least in part, on the trend pattern for the at least one merged cluster; and 
performing one or more seasonal-aware management operations based on the forecast.

19.    (Currently Amended) A system comprising:
one or more hardware processors;
one or more non-transitory machine-readable media storing instruction which, when executed by the one or more hardware processors, cause:
generating, within volatile or non-volatile memory, a set of data structures that separate sample values by season type and season space, wherein the sample values track a metric of at least one computing resource over time, wherein the set of data structures include a first set of clusters of sample values corresponding to different season types in a first season space and a second set of clusters of sample values long-term seasonal patterns that [[did]] do not fit the one or more season types in the second season space;
within the first set of clusters, generating at least one merged cluster by merging, within volatile or non-volatile memory, at least a first cluster with at least a second cluster, wherein the first cluster is most similar, relatively within the first set of clusters, to the second cluster in terms of a seasonal pattern, wherein the first cluster and the second cluster are not merged with clusters in the second set of clusters in the second season space;
determining a trend pattern for the at least one merged cluster;
generating a forecast for the metric of the at least one computing resource based, at least in part, on the trend pattern for the at least one merged cluster; and 
performing one or more seasonal-aware management operations based on the forecast.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under prong 1, step 2A, claims 1, 10, and 19 recite an abstract idea of “determining a trend pattern for the at least one merged cluster”, “generating a forecast 
Under prong 2, step 2A, the abstract idea is integrated into a practical application of performing one or more seasonal-aware management operations based on the forecast (see specification, paragraphs 167-168).
Accordingly, claims 1, 10, and 19 and their dependents are patent eligible under 35 USC 101. 

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system comprising different season types in a first season space and a second set of clusters of sample values corresponding to one or more season types in a second season space, wherein the first season space represents long-term season types and the second season space represents short-term season types, wherein the different season types in the first season space represent long-term seasonal patterns that do not fit the one or more season types in the second season space (claims 1, 10, 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garvey et al. (US 2021/0125988) discloses techniques for machine learning of long-term seasonal pattern (Abstract). However, does not claim different season types in a first season space and a second set of clusters of sample values corresponding to one or more season types in a second season space, wherein the first season space represents long-term season types and the second season space represents short-term season types, wherein the different season types in the first season space represent long-term seasonal patterns that do not fit the one or more season types in the second season space.
Garvey et al. (US 2019/0373007) discloses a system that generates a first interval that represents a first distribution of sample values associated with the first seasonal pattern and a second interval that represents a second distribution of sample values associated with the second seasonal pattern (Abstract, lines 5-9). However, Garvey et al. does not disclose the system comprises different season types in a first season space and a second set of clusters of sample values corresponding to one or more season types in a second season space, wherein the first season space represents long-term season types and the second season space represents short-term season types, wherein the different season types in the first season space represent long-term seasonal patterns that do not fit the one or more season types in the second season space.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 4, 2021